333 S.W.3d 532 (2011)
STATE of Missouri, Respondent,
v.
Robert A. MORROW, Appellant.
No. WD 70170.
Missouri Court of Appeals, Western District.
March 15, 2011.
Craig A. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, Richard A. Starnes, Jefferson City, MO, for respondent.
Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Robert Morrow appeals his convictions, following a jury trial for murder in the second degree, section 565.021, and armed criminal action, section 571.015. The court sentenced him to consecutive terms of life in prison for murder and twenty years for armed criminal action. We affirm. Rule 30.25(b). A memorandum setting forth the reasons for this order has been provided to the parties.